 JACKSON CHAIR CO., INC.239JacksonChairCo.,Inc.andUpholsterers'InternationalUnion of North America,AFL-CIO.Case 9-CA-4621May 29, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn October 24, 1968, Trial Examiner James V.Constantine issued his Decision in the above-entitledproceeding; finding that Respondenthad engaged inand was engaging in certain unfair labor practicesandrecommending that it ceaseanddesisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor RelationsBoard hasdelegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations' of theTrial Examiner.We are adopting the Trial Examiner's finding thatRespondent unlawfully denied employment to Hillforwe are persuaded that it was Hill's unionmembership that motivated Respondent not to hirehim. Thus, Hill's long-time unionmembership wasdisclosed toRespondent during his employmentinterview.When, thereafter, a number of jobopeningsdeveloped,Hillwasnotcontacted.Respondent, and our dissentingcolleague,appear toascribe this to a company policy of not hiringanyone over 40 years of age who is inexperienced inRespondent's work, as Hill was, except as janitor.The only evidence of such a policy is found in theself-serving testimony reported in the dissent. But'We have carefullyexamined the record and find no basisto supportRespondent's contention that the Trial Examiner exhibited bias.'We affirm the TrialExaminer's limited remedial order since neitherRespondent nor the General Counsel filed exceptions to it.The Trial Examinererred in counting the authorizationcard of LesterDotson in computingtheUnion'smajority,since hiscard was datedNovember 8, 1967,one day after the cutoff date,November 7, when theUniondemanded recognition.Althoughthis reduces the total number ofvalid cards to 80,itdoes not affect theTrialExaminer's finding, or ourconcurrence therein,that theUnionhad obtained more than the necessarynumber of cards needed to establishmajoritysupport.In adopting theTrial Examiner's conclusion that Respondent refused to rehire LawrenceRay Foley for discriminatoryreasons,we donot accordany probativeweight to the fact thatWilson's daughter failed to testify since the recordreveals she was seated in another room and there was no showing that shehad heard any of theconversation between her father and Foley.admittedly, a man over 40 years old was employedsubsequent to Hill's interview, and Respondent'sown exhibit shows that this person was hired as asander, not ajanitor.-'As for Hill's inexperience in furniture making,thatwas a fact known to Respondent at theemploymentinterview,yetitmanifestedawillingness to give Hill "a trial at it." Besides, therecord indicates that some 24 other individuals werehired subsequent to Hill's application, a number ofwhom were inexperienced. There is also ampleevidence in the record of union animus, as evidencedby the unfair labor practices unanimously foundherein.Of particular significance is Respondent'srefusal to hire Foley for discriminatory reasons andWilson's statement to Downs that if he had knownDowns was for a union he would not have hiredDowns.Upon the entire record, we do not believe thatHillwas denied work for the reasons given. All theaforementioned circumstances, including the absenceof a persuasive legitimate explanation for the denialofwork to Hill and Respondent's hostility tounionism, especially the evidence which reflectsRespondent'sdeterminationnot to hire unionadherents, compels the finding that Hill was nothired because he was a union member.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that Respondent, Jackson Chair Co., Inc.,Danville,Kentucky, its officers,agents,successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.CHAIRMAN MCCULLOCH,dissenting:Idissent from my colleagues adoption of the TrialExaminer'sconclusionthatRespondentdeniedemploymenttoHillbecauseofhisunionmembership.Hillwas 47 years old when he applied for a jobwithRespondent in November 1967, and had noprior experience with any of the machinery used inthe plant. He was interviewed by a foreman, Crowe,who told him that someone with experience waspreferred but also said, however, that he might bewilling to give Hill "a trial at it." Sometime duringthe interview,Hill, in responseto Crowe's inquiry,stated that he had been a uniofp member for some18 or 20 years. Subsequently, when Hill's friend,askedCrowe if Hill would be hired, Croweresponded negatively, stating that Hill "could not do'The testimony of the Company's president,Jackson,was directlycontradicted by an exhibit prepared by the Company and introduced asG.C. Exh.17. Jackson,inattempting to explain the hiring of an olderemployee, Coffman,whom he estimated at between SO and 60 years ofage, stated Coffman was hired for a janitorial position. Exhibit 17 listsCoffman's position as that of a "sander."176 NLRB No. 33 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat kind of work." Respondent did hire 24 newemployees between November 1967 and April 1968.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESV.CONSTANTINE,TrialExaminer:This is anunfair labor practice case brought pursuant to Section10(b) of theNationalLaborRelations Act, herein calledtheAct, 29 U.S.C. 160(b).Itwas commenced by acomplaint issuedonMay 24,1968,by the GeneralCounsel of the NationalLaborRelations Board,throughtheRegional Director for Region 9 (Cincinnati,Ohio).Thatcomplaint,based on a charge and amended charge'filed on February 8 and May 4,1968, respectively, by theCharging Party,Upholsterers'InternationalUnion ofNorth America,AFL-CIO,names JacksonChair Co.,Inc., as the Respondent.In substance the complaint alleges that Respondent hasviolatedSection 8(a)(l),(3),and(5),and that suchconduct affects commerce within the meaning of Section2(6)and (7) of the Act.Respondent has answeredadmitting some facts but denying that it committed anyunfair labor practices.Pursuant to due notice this case came on to be heard,and was tried before me,on August13 and 14, 1968, atDanville,Kentucky.All parties were represented at andparticipated in the trial,and were granted full opportunityto adduce evidence,examine and cross-examine witnesses,submit briefs, and present oral argument.A briefhas beenreceived from the Respondent.Upon the entire record in this case,and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent,aKentucky corporation,isengaged atDanville,Kentucky,inmanufacturingandsellingfurniture.Duringthe 12 months prior to theissuance ofthe complaint on May 24, 1968, Respondent purchasedparts, supplies,and equipmentvaluedin excessof $50,000which it received directly frompoints outsidethe State ofKentucky. I find that Respondentisanemployer asdefinedinSection2(2),andisengaged in commercewithin the meaningof Section 2(6) and (7), of the Act,and that it will effectuate the purposes of the Act to assertjurisdiction overRespondentin this proceeding.II.THE LABOR ORGANIZATION INVOLVEDUpholsterers'InternationalUnion of North America,AFL-CIO, herein called theUnion,isalabororganizationwithin the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESThis case involves the issues of whether Respondent: (1)threatened employees with reprisals if they selected theUnionastheirbargainingagent;(2)coercivelyinterrogated employees about the union activities; (3)created the impression that it kept the union activities of'The amended charge is not includedinG.C. Exh. I.itsemployees under surveillance; (4) granted benefits toemployees to cause them to discontinue their support for,and activities on behalf of, the Union; (5) refused to hireAlbert F. Hill and to rehire Lawrence Ray Foley becauseof their membership in, sympathy for, or activities onbehalf of, the Union; and (6) unlawfully refused torecognize and bargain with the Union as the exclusivebargaining agent of Respondent'semployees in a unitappropriate for the purposes of collective bargaining.IV.GENERAL COUNSELS VERSION OF THE UNFAIRLABOR PRACTICESA. The Refusal ToBargainJackWuichetisan organizerfor the Union. AboutJune 4, 1967, he commencedorganizingRespondent'semployees.Among other things he obtained employeesignatures to cards authorizing the Union to act ascollectivebargainingagentforsuchemployees.Hepersonally observed 59 employees sign cards. These are inevidenceas G.C. Exh. 14-1 through 14-57, both inclusive,and G.C. Exh. 16-23 and 16-9. In addition, Wuichetreceived by mail 11 more cards. See G.C. Exh. 16-4, 10,11, 16, 17, 18, 19, 20, 21, 22, and 24. Also there wereturned over to him from "other parties involved in thecampaign" (i.e.,members of a plant soliciting committee)another 11 union authorization cards obtained by such"other parties" from employees. See G.C. Exh. 16-1, 2, 3,5, 6, 7, 8, 12, 13, 14, and 15. The manner in which theselast 22 cards were obtained is set out in a tally sheet inevidence as G.C. Exh. 15, which was prepared by Wuichetas part of his daily duties.Thus by November 7, 1967, Wuichet had in hispossession 81 signed authorization cards.By letter datedNovember 7, 1967, Wuichet, on behalf of the Union,wrote to Respondent. See G.C. Exh. 3. It was received thenext day. In addition to claiming designation by amajority of the employees, the Union therein demandedrecognition as the bargaining agent of such employees andoffered to prove its majority by submitting its "cards to amutually acceptable third person."Replying theretoby letter dated November 14, 1967,Respondent asserted "We doubt it to be a fact that amajority of our employees are represented by your union,and therefore decline to recognize it," and suggested thatthe Union "petition the N.L.R.B. for an election." (G.C.Exh. 4). This letter was received by the Union in duetime.On about November 22, 1967, the Union filed apetition for an election with the NLRB Regional Office inCincinnati, Ohio. The election was not held.Wuichet testified that he went to the home of everysingle employee signing a union card to discuss the unioncampaign with each individual employee.At notime didhe tell them that these cards would help the Union toobtain an election;but whenever he was "asked of theelection"he "gave them the election procedure."He alsotold them that the cards "were to establish a union"; that"after we receive a majority of cards . . . we would writea letter of demand to the Company asking for recognitionand if the Company did refuse then the cards would besubmitted to the Board for an election."JohnnieWalls signed an authorization card on August19, 1967, at the request of Organizer Wuichet. See G.C.Exh. 14-54. He also induced two other employeesto sign.See G.C. Exh. 16-13 and 16-14. Among other things,according to Johnnie,Wuichet mentioned to Walls that JACKSON CHAIRCO., INC.241the cards could be used for an election,andWalls"thought"and "understood"they were for an election andthat there had to be an election.Although almostilliterate,Walls was able to sign the card after Wuichettold him "what the purpose of the card was." As I haveelsewhere creditedWuichet that he told all employeeswhom he personally solicited that he said the purpose ofthe cards was to obtain recognition and, failing that, tohave an election,Ifind thatWuichet also told this toWalls. Hence,I find that the card of Walls is valid.James Downs,a hand sander,signed a union card onOctober 25, 1967 (see G.C. Exh. 16-8) at the request ofemployee Junior Hafley.Downs"can't read."Althoughthe card was not read to Downs,Ifind that this is notfatal,as I find that Downs understood its contents.Therefore,I find that the card signed by Downs is valid.Carl Derringer,a tufter,signed a union card on August1,1967.See G.C. Exh. 14-14. I find that the card ofDerringer is valid as the record is bare of evidence that itwas obtained improperly.B. Interference,Restraint,and CoercionRespondent'swage policy is determinedby a committeecomposed of PresidentJames E.Jackson,departmentheads,and thegeneralsuperintendent.Increases inrelevant part are governedby state andfederalminimumwagelaws. Generallya wage increaseof 5 to 10 cents anhour is giventwo or threetimes a year-about spring,summer,and late fall.On November 17, 1967, at anassembly ofemployees,PresidentJackson informed themofan increase in wages effectiveonWednesday,November 8. See G.C. Exh. 6. At this samemeeting hetold employees that he received "termite news" from theUnion that it had a majorityand requestedthe Companyto negotiate.Then he quoted from a letter he wrote to theUnion explainingwhy it wouldnotbe recognized.Continuing,he expressedopposition to the Union, andalso stated the reasons"why we don'twant a union here."Jackson testified that the November17wage increaseswere given"to be in shapefor the newminimum wagewhich went into effect in February '68," and"tomeet[our] competition."He also testifiedthatRespondent gaveone or twogeneral increasesin 1967 prior to that ofNovember 17.InAugust, 1967, PresidentJackson called a meeting ofemployees.Employee JohnnieWalls, a finishhelper, wasdirectedto attenditby his floorboss,ForestWilson.Walls also attendedanothermeeting of employees inNovember, 1967. In November Walls received a 15-centpay raise.He also receiveda 5-cent raise after he signed aunion authorizationcard dated August 19, 1967, and inevidenceas G.C. Exh. 14-54.EmployeeJamesDowns,a hand sander,worked underthe supervision of ForestWilson who hired him. I findthatWilsonis a supervisor under Section2(11) of the Act.At the timeDowns washired, (he estimatesthat he washired"about a year" beforehe testifiedon August 13,1968) Downs spoke to Wilson.During the conversationWilson asked Downs howthe latter felt towarda union.WhenDowns repliedhe didnot know,Wilson added thatif he knewthat Downs was for a union Wilsonwould nothire him.Since the charge was filedon February 8, 1968,and it was stipulated that Downs washired on October10, 1967, 1 find that the charge was timely filed as to thisconversation.Employee CarlDerringer testified that inNovember,1967, employees were told that a raise would be given"two different ways." Those on piece work, according tohim, would have their average raised, while those paid bythe hour would receive an increase in the hourly rate.PresidentJackson twice spoke to the assembledemployees, first onAugust 10 and then again onNovember 17, 1967. His remarks on each occasion are setforth in G.C. Exh. 5 and 6, respectively.He also sent aletter to all employees on January 25, 1968. Its contentsare set forth in G.C. Exh. 7. In his August 10 speech(G.C. Exh. 5) Jackson mentions, among other things:We've been quite concerned about ... all our people . ..We've shown it in our, some of you have used oursmall loan department, that comes in handy ... That'ssomething that would have to go,if the Union came in ... Every now and then, it's necessary to bail somebodyout ... But we couldn't do that, once the Union stepsin front of us.If [the Union]should win an election here...you startall over from scratch.You wipe everythingoff the table,wages, fringes,everything and start bargaining ....Since I find that the remainderof the August 10speech,the entire remarksof November17, and the letterof January 25do not constitute threats of reprisals, theirtext need not be here narrated. In substance they indicate(1) that the personal relationship between managementand employees would be upsetby the Union,and (2) thatRespondent opposes unions.Since they are devoid ofthreats,no unfair labor practice is disclosedthereby.K.0. Steel Casting,Inc.,172 NLRB No. 216.N.L.R.B. v.FinesilverManufacturingCompany400 F.2d 644 (C.A.5), is distinguishable.However,the above quoted language from the speech ofAugust 10 is coercive because it contains threats ofreprisals if theUnion is selected as their bargainingrepresentative by the employees.Accordingly,I find thatit transgresses Section 8(a)(1) of the Act.C. The Refusal to Hire Albert F. HillTowards the first part of November, Albert F. Hillapplied to Foreman Crowe for a job with Respondent,telling Crowe that he, Hill, was 47, and had heard that theCompany would be needing some more employees in thenear future.Crowe replied that Respondent"was planningon it."When Crowe asked if Hill could run machinery,Hill replied in the negative. Although Crowe observed thathe preferred someone with experience, he also said that hewould be interested in hiring Hill and giving Hill "a trialat it"notwithstandingHill'sage.Thereupon Hill toldCrowe to "send me word" by employees Denver Durhamor Charlie Durham if he needed Hill; and Crowe repliedthat he would, and that it was not necessary at that timefor Hill to submit a written application. Both Denver andCharles had previously told Hill that Respondent wasplanning on hiring and Hill so informed Crowe on thisoccasion.Not hearing from Crowe by March, 1968, Hillobtained employment elsewhere.During their conversation the subject of the Unionsomehow arose.This caused Crowe to ask Hill if thelatter belonged to the Union. Hill replied that he did, andthat he had been a member of it for 18 or 20 years.Denver Durham,an employee in Respondent'smill,testified that Foreman Junior Crowe, in the fall of 1967, 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDtold him there would be job openings in the millroom.This caused Denver to ask Crowe to give Hill a job.Crowe replied by asking Denver to have Hill come in foran interview with Crowe.Later,when Denver noticed thatnew men were hired to work in the millroom,he askedCrowe If Hill would be put to work.Crowe replied in thenegative,stating that he felt that Hill "cannot do thatkind of work."BetweenNovember7,1967,andApril30,1968,Respondent hired 24 new employees.See G.C. Exh. 17.D. The Refusalto Rehire LawrenceRay FoleyFoley was first hired by Respondent about the first partof April 1967,as a finish or bench helper.On July 22,1967, he was discharged for not working on Saturday.Around the first part of September 1967, Foley applied,by telephone, to Floor Boss ForestWilson to bereemployed by Jackson Chair Co. I find that Wilson is asupervisor under the Act. Wilson was his supervisor whenFoley had previously worked there. Foley told Wilson thathe, Foley, needed a job badly. Wilson replied that Foleyshould come to see Wilson to obtain work when he,Foley,was able to work. At the time, Foley was a patient in theStateHospital as a result of injuries received in anautomobile accident.A monthorsolater,having in the meantimevoluntarily left the State Hospital, Foley visited personallyatWilson's home where Foley had come pursuant toWilson's invitation to see Wilson when Foley was able towork.When Foley requested to be hired Wilson replied,"Whom are yougoingtowork for? Me . . . or JohnnieWalls.Johnnie's trying toget a union."WilsonfinallytoldFoley to seeWilson 2 weeks later atRespondent's factory.About 2 weeks later Foley called upon Wilson atRespondent's factory and again asked for a job,remindingWilson that the 2 weeks had expired. Wilson replied, "I'vestill got the same trouble.I've got to wait until this unionbusiness blows over,"and suggested that Foley seek workatAmerican GreetingCard.Foley has not since beenrehired by Respondent. He was discharged from the StateHospital about 2 weeks after he called on Wilson at thefactory.BetweenNovember 7, 1967, and April 30, 1968,Respondent hired 24 new employees. See G.C. Exh. 17.V.RESPONDENTS EVIDENCEA. President Jackson's TestimonyPresident Jackson testified thatRespondent has apolicy of not employing untrained workers over 40 yearsof age, and that deviations from that policy have "alwaysproven bad." However, Respondent hired Huey Coffman,who is 50 or 60 years old, "subsequent to the applicationof [Albert F.] Hill for employment."He also asserted thatthe Companyhas a"general policy of wage raises," andthat pursuant to it general raises in hourly pay weregranted to employees on March 17, 5 cents; July 21, 10cents; and October 6, 1966, 5 cents. In 1967, raises in thehourly rate were given on January 26, 5 cents; June 8, 5cents; September 27, 5 cents; and November 8. Anotherraisewas instituted inMay 1968,5 cents.Workers paidby the piece also received additional raises at the sametime.This was ascertained as to each such worker byassigning to him a"new average...based on [hispreceding]3 month earnings."The November 8, 1967,raise"varied" from 5 to 25cents an hour because it was adopted not only to preparefor the higherminimum wagebecoming effective onFebruary 1, 1968, but also "to meet local competition" ofother area manufacturers, such as American GreetingCard. That November raises also "varied" to maintain"differentials" for skilled employees.Although Respondent hired 24 new employees betweenNovember 7, 1967, and April 30, 1968, as disclosed byG.C.Exh. 17, 8 of said new hires "had a prioremployment...as a labor union member."Jacksonexplained, however, that this meant that such employeesworked at another plant which was unionized andoperated"under union contract,"but he did not knowwhether these eight employees actually belonged to aunion at such plant.In the past unions have sought to organize Respondent.About 1954 or 1955 another union, trying to organizeRespondent's plant, withdrew its petition for an election,while still another union in 1960 lost an election "byapproximately two to one." Yet, on each of those twooccasions the Union claimed to represent a majority.B. Forest Wilson's TestimonyForestWilson is Respondent's foreman of assemblyand finishing. I find he is a supervisor under Section 2(11)of the Act. On October 10, 1967, he suffered a heartattack.Lawrence Foley formerly worked under him butwas dismissed because he never would work on Saturdayand because on other days he "wasn't punctual orwhatever you call it." After leaving the Company, Foleywas injured in an automobile accident.Following said accident Foley telephonedWilson andapplied for work with Respondent. At the time Foley wasa patientin the Kentucky State Hospital, "amentalhospital." Later Foley came to see Wilson at the latter'shome and asked for a job. Wilson replied that he couldnot hire Foley yet, but advanced no reason therefor.During the conversation,Wilson asked Foley "if he[Foley] was going to work for me if I hired him back orMr.Walls." According to Wilson, Foley had "seemed tohang around withWalls [another employee] like hedepended to take care of him or something," when FoleyandWalls both worked in Respondent's finishing room.(Walls testifiedas a witnessfor the General Counsel andengaged in union activity at Respondent's plant.)Some time after this Foley personally called on WilsonatRespondent's plant.Wilson, recovering from his heartattack, had come to the factory "for a few minutes," andFoley saw him at this time. Although Foley asked for ajob,Wilson told him that he could not rehire Foley yet.Wilson felt Foley was not able to return to work, but didnot so stateto Foley.Wilson finally testified that he did not want to rehireFoley because (1) Foley "didn't prove out the first time,"and also (2) Foley did not mention a conviction for anearlier theft.Nevertheless, althoughWilson knew aboutthe conviction shortly after Foley was first hired,Wilsondid nothing about it.Wilson also spoke to employee James Downs whenDowns applied for a job at the plant. At that time Wilson"probably" told Downs "it was a nonunion shop, which Iintended to tell all people." Later, on October 10, Wilsonhired Downs. JACKSON CHAIR CO., INC.243C. Evidence As to the Union's MajorityJames Stanley Rice is a deaf-mute employed byRespondent.He signed a Union card on September 5,1961 (see G.C. Exh. 16-21) at home, and then mailed itin.Withoutreading the card he signedit"to get rid ofhearing from"Union organizer Wuichet. Rice"was notinterested."Wuichet talked to Rice about the union atJackson Chair but, unable to read Wuichet's lips, Rice didnot understand everything Wuichet said.IfindRice'scard is valid and should be counted inascertaining whether the Union had a majority.This isbecause I find that Wuichet did not use coercion ormisrepresentation to induceRice to sign the card.Phil-Modes, Inc.,159 NLRB 944, 955. The fact that Ricedid not read the card is not fatal since he had ampleopportunity to read it afterWuichet spoke to him, andthis card is clear on its face.McEwen ManufacturingCompany,172NLRB No. 99;Levi,Strauss & Co.172NLRB No.57; Jas.H.Matthews & Co. v.N.L.R.B.,354 F.2d 432, 438 (C.A.8);N.L.R.B. v.CumberlandShoe Corporation,351 F.2d 917 (C.A. 6). Even if Ricesigned togetWuichet off his back,such annoyance willnot negative the overt act of having voluntarily and freelysigned a card.SeeJoy SilkMills v.N.L.R.B.,185 F.2d732, 743 (C.A.D.C.), cert. denied 341 U.S. 914.MattHoward,anotherdeaf-muteemployedbyRespondent,signed a union card on August17, 1967, (seeG.C. Exh. 14-21) at his home at the request of UnionOrganizerWuichet. According to Howard, Wuichet toldhim he,Howard,would lose his job if he did not sign it.So he signed it. On cross-examination Howard testifiedthat he"did not understand what [Wuichet]was tellinghim," and that he cannot read.It is my opinion,and I find,thatWuichet did not tellHoward that the latter would lose his job if he did notsign.Thus,Ido not credit Howard on this aspect of histestimony.Further,Ifind that Howard cannot read, thatthe card was read to him, and that, with a hearing aid,Howard was able to understand Wuichet. Since it wasread to him,Ifind that the card is valid and can beincluded in computing the Union's majority.N.L.R.B. v_Texas Electric Co-Operatives, Inc.,398 F.2d 722 (C.A. 5),is therefore distinguishable.Ialso find that Howard waswearing a hearing aid at the time and that,with it inoperation,he was able to understand Wuichet,who readthe card to him; and that no fraud,misrepresentation, orcoercion was imposed on Howard to induce him to signthe card.Thus,IcreditWuichet that he read the card toHoward and that Howard replied that he understoodWuichet.Another employee whose cardisin issueisWilliamFletcher,who signed one on August29, 1967. See G.C.Exh. 14-15.He signed it at home, at the solicitation ofUnion Organizer Wuichet,becauseWuichet pestered him.Wuichet also told him that Wuichet needed "51 percent tocome in and take an election. . .to get in and have anelection and get a union."Fletcherdid not read the card before signing it,although all the handwriting on the card is in his ownhandwriting. Thus, after the printed word "SIGNED" andabove the printed word"Name"Fletcher wrote his name;above the printed word "Date" he wrote in "8-29-67"-above the printed words"Address... City ...State" hewrote in "364 College St., Danville, Ky."; after theprintedword"Company" he wrote in"Jackson"; andfollowing the printed word "Department" he wrote "Up."It is incredible that Fletcher did not read the card, forpatently he could not have filled in the blank spaceswithout reading the printed matter. I do not credit any ofhis testimony except his statement that he filled in thespaces on the card. Fletcher also testified that he did notknow whatunionsdo "on behalf of employees."It is my opinion,and I find,that Fletcher's card isvalid because it was voluntarily signed,it is clear on itsface,itwas not obtained by coercion or misrepresentation,and he has not asked to revoke or otherwise cancel it.Since he had had plenty of opportunity to revoke his card,his failure to do so may not be disregarded.The card of Moses Coulter, a janitor, is also attackedas invalid.He signed one on September 26, 1967. SeeG.C. Exh. 14-9. Since he cannot write he placed an X onthe card and had his wifesign his namefor him. Coultertestified that he did not want to be bothered by Wuichetand signed"to get rid of" Union Organizer Wuichet.Although Coulter said he was not for the Union, Wuichettold him to sign it and his,Coulter's, name"wouldn't beeven mentioned." However, Coulter testified that he knewwho Wuichet was and that Wuichet was trying to organizethe employees at Jackson Chair.I find that Coulter's card is valid since it is clear on itsface and he was not prompted to sign by coercion ormisrepresentation.The fact that Coulter signed to get ridofWuichet does not contaminate the card, as I find thatWuichet did nothing to bother Coulter, as Coultercontends.Of course, it is serious that Wuichet did notread the card to Coulter, but Coulter nevertheless askedhiswife,who is literate,to sign it after she "told me[Coulter] to go ahead andsign." I find that Coulter wasaware of the text of the card, that he knew andunderstood its contents,and, therefore,the failure byWuichet to read the card to Coulter is not dispositive.Therefore,N.L.R.B. v. Texas Electric Co-Operatives,Inc.,398 F.2d 722 C.A. 5, is not controlling on thesefacts.Employee Donald Smothers, a springer, signed a cardon September 13, 1967. See G.C. Exh. 14-42. He signed itat home at the request of Union Organizer Wuichet, whotold him the card was "to get a majority to get theelection in the Union. . .an election for the Union."However, Wuichet also explained to Smothers the benefitsof a union and that the Union would represent Smothersfor bargaining purposes at the Company.Iconclude and find that the card of Smothers is valid.Although Smothers testified thatWuichet asserted thecard was for an election,Ifind,creditingWuichet, thatWuichet said that the purpose of the card was to obtainrecognition,and that an election would be held only if theEmployer denied recognition based on a card check.Hence I find no misrepresentation which will vitiate thiscard.Othel L. Browning, an upholsterer at Jackson Chair,signed a card at his home on August30, 1967. See G.C.Exh. 14-4.He did so upon the solicitation of UnionOrganizerWuichet, who told Browning "what the Uniondid for people and stuff like this." Although Browningreplied that he could not see how the Union could helphim at all,Wuichet asked him to sign the card"so thatwe could get a majority of cards and have an election."Browning"never read the card."Mrs. Browning,who waspresent, testified thatWuichet said "something over 50percent"was needed to "bring about an election."Browning's card is valid, and I so find, Merely because 244DECISIONS OF NATIONALLABOR RELATIONS BOARDhe did not readit isnot fatal,since it isclear on its faceand hewas notprevented from reading it if he wished.Further, I find no misrepresentation, althoughWuichetmentioned an election. This is because I credit Wuichetthat he told all those he solicited that the purpose of thecard was to obtain recognition, and that an election wouldbe sought only in the event recognition was denied.N.L.R.B. v. H & H Plastics,389 F.2d 678, 682 (C.A. 6).SeeN.L.R.B. v. Atco-Surgical Supports, Inc.,394 F.2d659 (C.A. 6).Employee Carlos R. Kersey signed a card on October20, 1967, at his home at the request of Union OrganizerJackWuichet. See G.C. Exh. 14-25. Wuichet told him hewanted the cardsignedso thatWuichet "could get 50percent of the people over there, or over 50 percent to, sowe could have an election of the Union." Wuichet alsotoldKersey what the Unioncould do for him, and thatthe Union would "help [Kersey] out" if Kersey signed thecard.Kersey also testified that he signed the card "to getthe Union in."Kersey's card is valid, and I so find. Patently thephrase "to get the Union in" is capable of conveying themeaningof recognition based on a card count. In anyevent I credit Wuichet that he told those he solicited thatthe purpose of the card was to obtain recognition, andthat an election would be applied for only in case suchrecognitionwasrefused.HenceIfindnomisrepresentation was madetoKersey in order to obtainhis signature.Boyd Wesley, a tufter at Jackson Chair, signed a cardat hishome on September22, 1967, at the request ofUnion Organizer Wuichet. See G.C. Exh. 14-56. Wuichettold him thata "certainpercentage" was needed in orderto"get an electionheld at the factory." He did not"entirely" read the card, but filled in the blank spaceshimself.Further,Wuichet also talked about what theUnion would do for Wesley if it got into the plant.However, I credit Wuichet that he told employeessigningcards thattheirpurpose was to obtain recognition in thefirstplace, and that anelectionwould be held only ifrecognitionwas withheld.SinceWuichet did not say thatan election was the only,purpose of the card, I find thatitspurpose was notmisrepresented.Accordingly, I findthatWesley's card is valid and should be counted incomputingthe Union's majority.Shippingdepartment employee Harold Matherly signeda unioncard, without reading it, at home on October 20,1967, at the request of Union Organizer Jack Wuichet.See G.C. Exh. 14-32. But he filled in the empty spaces onthe card.Wuichet told him that the purpose of the cardwas "to get enoughpercentageto bring it to an election orvote."Matherly also testified thatWuichet wanted thecardsignedto get the Union in the plant. I find nomisrepresentation was made to Matherly, that the card isclear and unequivocal on its face, and that he read thecard or he would not have known what to insert in theblank spaces. In addition, I creditWuichet that hementionedthat the purpose of the card was to obtainrecognition,and, failingthat, an election would be held.Accordingly, I find that Matherly's card is valid.Another card contested by Respondent is that ofMcKinley Carpenter,an upholsterer.See G.C. Exh. 14-5.He signedit,withoutreadingit,at home on September 9,1967,uponthe solicitationofUnionOrganizer JackWuichet, who told him that 51 percent was needed to getan election.Although he did not read the card, Carpenterpersonallyfilledin the blankspaceson it. I find thatCarpenter's card is valid and that it should be counted.This is because I credit Wuichet that he told employeesthe cards were to obtain recognition, and that they wouldbe used to obtain an election only if the Union wasunsuccessfulin gainingrecognition.Check-out man Kenneth Earl Tanner also signed aunion card. See G.C. Exh. 14-49. He did so at home onOctober21,1967,whenUnionOrganizerWuichetbrought it there.Wuichet told him that Wuichet "wastrying to get a majority of the cards so we could, so itwould go to a vote." Although Tanner claims he did notread the card, he admits that he filled in the blank spaces.On cross-examination Tanner testified that he did notknow "what a union is all about," but added that Wuichetsaid the Union wanted to represent the employees atJackson Chair Company.Since I credit Wuichet, I find that he told employeesthe purpose of the cards was togainrecognition, and thatan election was to be resorted to only if recognition wasdenied.AccordinglyIfindnomisrepresentationwasmade to Tanner. I further find that the card is clear andunequivocal on its,face, and that it is not renderednugatory because Tanner did not read it. Hence, I findthat Tanner's card is good and will be counted.The card of Carlos Tillett is also questioned byRespondent. See G.C. Exh. 14-48. Carlos signed it at thehome of employee Carl Derringer, where a group ofemployees "that was interested in the Union" had metand were addressed by Union Organizer Wuichet. Amongother things,Wuichet said he "had to have 51 percent ofthe cardssignedbefore he could bring it to an election."However,Wuichet also explained the advantages of aunionand asked-those present to try to obtain signedcards from other employees. Tillett did successfully solicitemployee Mildred Johnson to sign a card. Although hedid not read the card he signed, Tillett nevertheless filledin the blanks thereon himself.It is my opinion, and I find, that Tillett's card is valid.Although I find that Wuichet mentioned an election toTillett I find that he also stated, crediting Wuichet in thisrespect, thatWuichet said the purpose of the card was toobtainrecognition,and that an election would ensue onlyifrecognitionwas denied.Hence, I find that nomisrepresentation was made which will vitiate the plainmeaningof the words on the card which Tillett signed.Stillanother card disputed by Respondent is that ofemployee Fairley Holt. See G.C. Exh. 16-12. He signed iton October 6, 1967, at Gene Holt's home at the request ofHolt, a first cousin.Wuichet was not present. A few dayspreviously,Union Organizer Wuichet had told him thepurpose of the card was "to have a certain percent tobringthe thing to an election." Although Holt testifiedthat he did not read the card before signing it, he swore inan affidavit that he did read it when interviewed by anNLRBagent investigatingthis case. See GC Exhibit 18.In hisaffidavit Holt also swore that he "signed the cardbecause I wanteda unionin the plant."I find that Holt's card is valid. Not only did Holt swearin an affidavit that he signed the card to get a union inthe plant, but he also in said affidavit swore that he readthe card. I find that both statements in the affidavit aretrue and do not credit his oral testimony inconsistent withsaid finding. Even though I find that Wuichet mentionedan electionto Holt, I find that Wuichet told Holt that thepurpose of the card was to obtain recognition, and that anelectionwould be held only in the event recognition wasnot attained.Hence,Ifind no misrepresentation which JACKSON CHAIR CO., INC.245will destroy the validity of Holt's card.PhyllisYeast signed a card on October 26, 1967. SeeGC Exh. 14-57. Without reading the card, she signed it atherhome upon the solicitation of Union OrganizerWuichet after he told her that he "had to have a certainpercentage before it could be brought to a vote ... it wasstrictly for an election.[the card] would be strictlyconfidential."Wuichet also gave her reasons why theemployees would benefit from a union at Jackson ChairCompany and said that he wanted the Union to representthe people at Jackson Chair.Ifind that Yeast's card is valid, as I find that nomisrepresentation was practised on her. This is because Ifind thatWuichet told her that the card would be used forrecognition, and if unsuccessful in that endeavor, then foran election.Hence, I credit Wuichet and do not creditYeast to the extent that her testimony is inconsistent withhis. I credit Yeast that Wuichet told her the card wouldremain confidential. But I find that nothing in the recorddiscloses that he broke this confidence. Hence, this lastassurance of Wuichet's does not and amine the vitality ofthe card.Steele Apparel Co., Inc.,172 NLRB No. 95.EmployeeMarthaWilkinsonsiredacardonNovember 4, 1967. See G.C. Exh. 14-53. Wuichet, whogave her the card, said it was "to get an election atJackson Chair."Wuichet also told her about what theUnion would do for employees, and asked her to signbecause "he wanted the Union to represent the employeesout there." Although she did not read the card beforesigning,she filled in its blank spaces. Her husband hadpreviouslysigned a similarcard for thissame union.Ifind thatWilkinson's card is valid because I find thatno deception, fraud, or misrepresentation was used, evenon her own testimony. However, I also credit Wuichetthat he told all those he solicited that the card would beused for recognitional purposes and, failing that, for anelection. In factWilkinson's own testimony may be soconstruedforsheassertedthatalthoughWuichetmentioned an election, he also wanted her to sign becausehe wanted the Union "to represent the employees."Bernard H. Honaker directed his wife to sign a card forhim in his presence and she did so on August 14, 1967.See G.C. Exh. 16-14. He did not read the card. This cardhad been handed in blank to Honaker at work by fellowemployee JohnnieWalls.After it was signed, Honakerreturned it toWalls.According to Honaker, Walls toldhim the purpose of the card was to get an election and"you will have another say somewhere along the linewhere you can say `yes' or `no' when we have theelection."Iam unable to credit Honaker that Walls told him thatthepurpose of the card was to have an election.Therefore, I reject that part of his testimony. Further, Ido not credit Honaker that he did not read the card.Although he testified that he had the card in hispossession for 3 or 4 days before he told his wife to signit,itis inconceivable that during this period he did notperuse its language. In any event, I do not credit Honakeras above narrated because I do not believe him when hesays that he did not read the card and that Walls told himthat the purpose of the card was to obtain an election.Further, I find that no misrepresentation or coercion waspractised on Honaker, that the card is plain on its face,and that he signed it voluntarily and freely. Accordingly, Ifind that Honaker's card is valid.Employee Elmer GeneHolt signedaUnion card onOctober 3, 1967, at home at the request of UnionOrganizerWuichet..See'G.C. Exh. 14-18. Holt read thecard.Wuichet told Holt that "he needed a certain percentover 50 percent . . . of people tosign thesecards sothey could take it before something and get an election . ..and signingthis card didn't mean anything ... [It wouldbe confidential] . . . he said was trying for ... at least 70percent."However, Holt also testified, "I dont rememberexactly what all he told me." In his affidavit to the Board,Holt swore that he signed the card "to get a union in theplant, that was my purpose. I read the card beforesigningit." (See G.C. Exh. 19).IcreditHolt in all respects except that I do not credithim as to what Wuichet told him. This is because (a) IcreditHolt'saffidavit,whichcontradictshisoraltestimony thatWuichet assured him that the card'spurpose was to get 4n election, and (b) I credit Wuichetthat he told employees that the card was intended toobtain recognition of the Union and, failing that, it wouldthen be used for an election. Hence, I find that nocoercion or misrepresentation was practised upon Holt.Further, I find the card is unambiguous on its face andthat Holt read it before signing it. Accordingly, I find thatHolt's card is valid and should be counted.Robert Dawson also signed a union card. See G.C.Exh. 14-12. He signed at home on August 8, 1967, uponthe solicitation of Union OrganizerWuichet, who toldhim its purpose "was to get a vote." Additionally Wuichettold him "it wouldn't even be known if you didn't want itto on these cards here." Although Dawson did not readthe entire card, he did read the first two linesbeginningwith the words, "I do hereby designate and authorize ..."After this Dawson attendedameetingatWuichet'smotel room where several other employees attended. Theunioncampaign and union benefits were there discussed.Inmy opinion Dawson's card is valid, and I so find.Although I credit Dawson that Wuichet told him the cardwould remain confidential, I find that this confidence wasnot broken. Hence, this ground advanced for attacking thecard is not well taken.SteeleApparel Co., Inc., 172NLRB No. 95.Further, I find that althoughWuichet mentioned a"vote," as Dawson testified, Wuichetalso mentioned (as IcreditWuichet on this) that the purpose of the card wasto obtain recognition, and that an election would resultonly in case recognition was denied. In addition, I findthatDawson read the significant part of the carddesignatingthe Union to "act as my representative for thepurpose of collectivebargaining," and that the card itselfisclearand unequivocal.Accordingly, I find that nodeception or misrepresentation occurred which will nullifythe effectiveness of Dawson's card.VI.CONCLUDINGFINDINGS AND DISCUSSIONA. As to the Refusal toBargainIn order to prevail on this aspect of the case, theburden of proof is on the General Counsel of the NLRBto establish that (a) on November 8, 1967, the Union hadamajority of cards in an appropriate unit and (b) theRespondent did not entertain a good faith doubt of thatmajority.1.The appropriate unitSince no dispute exists on this issue,Ifind that anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of theAct iscomposed 246ofDECISIONS OF NATIONAL LABOR RELATIONS BOARDAll productionand maintenanceemployees, excludingofficeclericalemplpyees,professionalemployeesguards,and supervisors 0 dofip¢d in the ActFurther, I find that by letterrid November 7 1967,theUniondemanded recognition of Respondent as thecollectivebargaining agent of Respondent'semployeesRespondentreceivedsaid demandthe next day It is myopinion, and I find, that this constitutes a demand forrecognitioninan appropriate unit because it adequatelyidentifiesthe employees involvedRespondent does notargue to thecontrary2The Union'smajorityIthas beenstipulated, and I find, that 137 employeeswere includedin the above appropriateuniton November8,1967,whenRespondentreceived the Union's demandfor recognitionThese persons are enumerated in G CExh 2 There are in evidence 81 cards (G C Exh 14-1 to14-57 and 16-1 to 16-24) which the Union had in itspossessionand offered to Respondent on November 8,1967, for inspection by a "mutually acceptable thirdperson"SeeG C Exh 3 Patently these 81 cardsconstitutea majority unless a sufficient number of saidcards are contaminated(i eobtained by coercion, frauddeception, ormisrepresentation)so asto destroy thatmajorityThe burden of proving that a majority of thecards is valid and free of taint is upon the GeneralCounsel of the NLRBIn another part of this Decision I have passed upon thevalidity ofseveral cardsand have found them to be validIn addition,I find all the other cards valid so that I nowfind that all 81 cards should be counted in determining thenumber ofvalid cards In making this finding as to thecards I credit Union Organizer Wuichet, who testified thathe spoke toallcard signers,and that he told suchsubscribers that the purpose of the cards was to obtainrecognitionfor the Union from Respondent, and that thecardswould be used to obtain an election only ifRespondentfailedtogrant recognitionRespondent'sevidence not consonant withthis findingisnotcreditedIrecognizethatallthe card signerstestifying forRespondentassertedthatWuichet mentioned to themeither an electionor a vote Nevertheless, this impressivearray of witnesses does not cause me to discredit Wuichetfor threereasonsa I was impressed with the integrity of Wuichet on thestandDemeanor thus is laden with probative force I donot mean to intimatethatRespondent's witnesses lackedintegritybut I do find that their demeanor is notadequate to overcome that of WuichetbSome of Respondent'switnesseswere unable torecall everythingWuichet said to them, but did rememberthat he alluded to an election or a vote Thus, theseemployees may not be said affirmatively to contradictWuichet'spositiveand categorical assertion that hementionedan election only if recognition could not beobtained when the cards were presented to RespondentThusit isconsistent with the testimony of these witnessesthatWuichet said that the purpose of the cards was toobtain recognition, but said witnesses have been unable torecall thiscSome of Respondent'switnessesflatly insisted thatWuichet said the purpose of the card was to obtain anelection I do not credit these witnesses that this is all hesaid about the purpose of the cards For I credit Wuichetthat he mentioned an election only as an alternative to beresorted to if Respondent denied recognition based on thecardsHe certainly said this at meetings of the Union heldfor employees, and I so find There is no reason why heshould change hissalespitch when talking to these sameemployees- individually, if he did, it is reasonable to expectthat they would so testify But none testified to this doubleeffectOn the question of coercion some employees testifiedthat they signed only to be free from being bothered byWuichet But I find that such "bothering" or "pestering"amounted to no more than visits at homes of employeesAbsent improper conduct by Wuichet (and the record failsto reveal improper conduct) such home visits do notconstitute coercion and I so find Accordingly, I find thatno card may be disregarded solely by reason of Wuichet'svisits to the homes of employeesEmployee Matt Howard, a deaf-mute, testified that hesigneda card because Wuichet told him that he, Howard,would lose his job if he failed to sign As found above, Ihave not credited Howard This is because I rely ondemeanor and also because Howard testified that hecannot hear or talk But I credit Wuichet that Howardcan hear somewhat with a hearing aid (which he worewhen Wuichet solicited his signature) and can talk a littleSince Howard misstated his ability to hear and speak, Iam not inclined to credit him as against the forthrighttestimonyofWuichetInadditionifWuichet sothreatenedHoward, it would seem that he would adoptthe same tactic to induce Rice, another deaf-mute, to signBut Rice did not testify as to any such threat This hassomesignificanceFinally,it isdesirable to point out that in minor part Ihave not credited Respondent's witnesses as to cardsbecause not one of them has sought to recall his card If,as these witnesses testified,Wuichet deceived them bymentioningonly an election, it is difficult to understandwhy they made no effort to revoke their cards when theydiscovered, as they claim, that their cards would be usedto obtain recognitionWhether this constitutes ratificationof the card is something I do not pass on But I do relyon such acquiescence in minor part in resolving questionsof credibilityIn analyzingthe 81 cards I have not overlooked caseslikeN L R B v Swan Super Cleaners Inc384 F 2d 609(C A6)N L R B v Ben Duthler Inc395 F 2d 28(C A6),NLRB v Logan Packing Co386 F 2d 562(C A4),N L R B v Sehon Stevenson & Co Inc386F 2d 551 (C A 4), andNLRB v S E Nichols Co380F 2d 438 (C A 2) In my opinion they aredistinguishable on their factsMore in point areN L R BvDelightBakery353F 2d 917 (C A6),McEwenManufacturingCompany172NLRB No 99LeviStrauss& Co,172NLRB No 57, andNLRB vGotham Shoe Manufacturing Co359 F 2d 684 (C A 2)See alsoN L R B v Winn-Dixie Stores Inc341 F 2d750, 755 (C A 6), cert denied 382 U S 830, holding thatan employee's thoughts or afterthoughts as to why hesigned a card, and what he thought that card n.eantcannot negate the overt act ofsigninga card designating aunionas a bargainingagentThis last case explains why,on objection, I excluded Respondent's evidence as to thethoughts of several employees who subscribed to Unioncards JACKSON CHAIRCO., INC.3.Respondent's doubt of majorityEven when a union has in fact attained majority statuson the basis of signed cards,an employer need notrecognize or bargain with it if the employer in good faithquestionsordoubts thatmajority.AaronBrothersCompany of California,158NLRB 1077, 1078.Respondent maintains that it entertained a good faithdoubt of majority when it received the Union's demandfor recognition on November 8, 1967.This doubt isexpressed in a letter by the Respondent to the Uniondated November 14, 1967.See G.C. Exh.4.On this issuethe burden of proof is on the General Counsel to establishthat the Employer in bad faith declined to recognize andbargainwith the Union.N.L.R.B.v.Ben Duthler, Inc.,and FamilyFoods, Inc.,395 F.2d 28 (C.A.6);John P.Serpa,Inc.,155NLRB 99, 100;Aaron BrothersCompany of California,158 NLRB 1077, 1079.It is my opinion,and I find, that Respondent did nothave a good faith doubt of majority.This finding is basedon the entire record and the following additional findingsof fact:(a)Respondent committed unfair labor practicescontemporaneouslywiththeUnion's m requestforrecognition.This indicates a disposition to dissipate theUnion's majority.JoySilkMills v.N.L.R.B.,185 F.2d732, 741 (C.A.D.C.),cert. denied341 U.S.914;AmericanCable Systems,Inc.,161NLRB332, 335.IconsiderN.L.R.B.v.Logan PackingCo.,386 F.2d 562 (C.A. 4),andN.L.R.B. v. Ben Duthler,Inc.,395 F.2d 28 (C.A. 6),to be distinguishable on their facts.(b)Respondent did nothing about,the cards.Thus it"chose not to learn the facts[and] it took the chance ofwhat they might be."James H. Matthews & Co. v.N.L.R.B.,354 F.2d 432 (C.A. 8). SeeIrving Air Chute v.N.L.R.B.,350. F.2d +176, 182 (C.A. 2). Itisthereforeimmaterial that the Union did not proffer the cards toRespondent,for the Union did offer to submit them to athird person acceptable to Respondent.N.L.R.B. v. TheSinclairCompany,397 F.2d 157 (C.A. 1).To overcome the General Counsel'sestablishingaprima faciecase of want of good faith in rejecting theUnion'sdemand,Respondent offered evidence of goodfaith. I proceed to consider this evidence.InHerculesPacking Corporation,163 NLRB No. 35,the Board ruledthat a TrialExaminer who considers and evaluates aRespondent'sevidenceof good faith has shifted toRespondent"the burden.of coming forward withproof that it had a substantial and reasonable ground fordoubting the validity of the Union'smajority showing."Notwithstanding'that ruling,and without modifying theburden of proof in this case,which is on the GeneralCounsel,Iproceed to evaluate Respondent's ed dence ofgood faith offered to rebut the General Counsel'sprimafaciecase.InitiallyRespondent asserts good faith as a defense.However,good faith is not established by merely assertingit.N.L.R.B. v. Superior Sales,Inc.,366 F.2d 229, 237(C.A.8);Johnnie's Poultry Co.,146NLRB 770, 773,enforcement denied 344 F.2d 617 (C.A. 8). Hence, suchaverment alone does not rebut the General Counsel'sprima faciecase.N.L.R.B.v.The Sinclair Company,397F.2d 157. SeeN.L.R.B. v. Arco-Surgical Supports,394F.2d 659, 660-661 (C.A. 6).Respondent further claims good faith by showing that,in the past,one union withdrew a petition for an electionand another union lost an election.Inmy opinion these247two events,while relevant on the issue of good faith(N.L.R.B.v.Fashion Fair,Inc.,399 F.2d 764 C.A. 6) areinsufficient to refute the General Counsel'sprima faciecase.In this connection I have examined the two events inthe light of Respondent's serious unfair labor practicesand find that such unfair practices outweigh an inferenceof good faith because they evince Respondent's desire todestroy the Union'smajority and Respondent's rejectionof the collective bargaining principle.NeitherPeoplesDrug Stores v.N.L.R.B.,375 F.2d 551 (C.A. 6), norN.L.R.B.v.Fashion Fair,Inc.,399 F.2d 764 (C.A. 6),compels a contrary conclusion.Finally,althoughnotclearlyarticulatedinRespondent's argument,President Jackson in his speechesstated that he had heard of threats to employees by theUnion to persuade them to sign cards.But these areunsubstantiated by any testimony of Jackson or any otherRespondent witness other than employee Matt Howard,who testified that Union Organizer Wuichet threatenedHoward with loss of his job if he did not sign a card. ButIhave not credited Howard on this.Even if I did creditHoward,I find that this one isolated instance of threat,coercive in nature,does not afford a basis which warrantsabona fideinference that the Union did not enjoy anuncoerced majority,especially since there is no evidencethat it came to Jackson's attention.In this connection it is significant that Jackson did notmention that even one of the employees allegedlythreatened expressed any disaffection with,or attemptedto withdraw from,theUnion.Jas.H.Matthews Co. v.N.L.R.B.,354 F.2d 432, 438 (C.A.8);Moore's Sea FoodProducts,152NLRB 683, 684;Tinley Park Dairy Co.,142 NLRB 683, 686;Conren, Inc.,156 NLRB 592. ThusIfind no basis for Jackson's entertaining a reasonablebelief thatUnion threats occurred which vitiated thevitality of cards signed by employees.It follows,and I find,thatRespondent was under anobligation to recognize and bargain with the Union, andthatby refusing to recognize and bargain with itRespondent violated Section 8(a)(5) of theAct.N.L.R.B.v.Uniform Rental Service, Inc.,398 F.2d 812 (C.A. 6),does not require a contrary result,for there the courtfound no'uvidence of bad faith in doubting the Union'smajority.Further, I have found that the Union enjoyed amajorityonNovember8,1967,when it demandedrecognition.Hence,thewage raises of November 17,1967, admittedly made unilaterally without notifying orconsulting with the Union, amount to a refusal to bargainwhich also violates Section 8(a)(5) of theAct.U-Tote Mof Oklahoma,Inc.,172 NLRB No. 21.B. As toInterference,Restraint,and Coercion1.Threats ofReprisalsAs notedabove,I have foundthatPresident Jackson inhisAugust10, 1967,speech threatened employees withloss of certain fringe benefitsif they selectedthe Union astheir collective bargaining representative.These benefitshe described as loans to employees and bailing outemployees.This threatis coerciveand I have found thattheir utterance contravens Section 8(a)(1) of the Act.2. Increase in wages of November17, 1967Ordinarily an employer maygrant increases in wages 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring a union's organizing campaign,provided he is notmotivatedbyantiunionconsiderations indoing so.International Associationof Machinists,172 NLRB No.239;Marriott Corporation,172 NLRB No. 220. If theyare given pursuant to a pattern, policy, or program ofperiodic or regular increases,they may be found to be notinspiredbyantiunionanimus.AircraftEngineeringCorporation,172NLRB No. 218. "Whether wageincreases or other benefits granted to employees during anorganization campaign are to be deemed violative ofSection 8(a)(1) of the Act are to be determined, accordingto the Supreme Court, by the `purpose for which thebenefitswere granted'."InternationalAssociationofMachinists172 NLRB No. 239.It is my opinion,and I find, that the wages increases ofNovember 17, 1967, were granted to undermine the Unionand would not have been given as regular or periodicincreases.There are several reasons for this conclusion:(a) A general raise had already been given a short timebefore, i.e., in September, 1967, and it was the third ofthe year.In the past,increases had not been granted atsuch short intervals; and four raises had not theretoforebeen granted in a year.(b) The announcement of the raises was made at thesame time that strong antiunion sentiments were madeduring the speech. While I have found that such antiunionpronouncements were protected as free speech,Icannotdisregard the fact that employees listening to the speechreadily associated the raises with the remainder of thespeech dealing with vigorous opposition to the Union.Thus,Ifind that the raises were granted from antiunionmotives.Phillips Industries, Incorporated,172 NLRB No.232,Great Scott Super Market,156 NLRB 592, 601. Inmy opinionPrice Candy Company,172 NLRB No. 251,isnot applicable to the instant case.(c)While Respondent contends that said raises wereannounced in order to be prepared for the forthcomingincreaseinthestatutoryminimumwageeffectiveFebruary 1, 1968, no necessity is shown why Respondent'swages should have been raised approximately 3 months inadvance of said February 1. It is more reasonable to inferthat the raises were accelerated to impair or destroy theUnion'smajority,for they were announced hard on (i.e. afew days after) receipt of the Union's demand forrecognition.Further,the record is barren of evidence thatpast periodic increases were announced at special meetingsof employees. This,is significant because at no time in thepast did Respondent assemble employees to announcewage raises to them,whereas it did so assemble them onNovember 17 and at the same time denounced the Union.Nor is there evidence that the raises had been planned orformulated before November 8, when the Union's demandfor recognition was received.This is also significant.(d) Then again Respondent contends the November 17raises became imperative to remain competitive with otheremployers in the area.But the wage scales of otheremployers were not shown at the hearing, and the onlyemployer mentioned by name by President Jackson hadnot started full production. In any event,as found above,therewas no occasion to couple the wage raises withantiunion epithets. I thus infer that the raises wereadopted to counteract the Union's demand for recognitionreceivedbuta few days before.Cromwell PrinteryIncorporated,172 NLRB No. 212, is distinguishable.3.Coercive InterrogationAbout October 10, 1967, Supervisor ForestWilsonasked employee James Downs,who had just been hired,how Downs felt toward a union,and added that he wouldnot hire Downs if he,Wilson,knew that Downs was for aunion.To the extent that Respondent's evidence is to thecontrary,Ido not credit it. I find that Wilson's inquiry iscoercive and therefore violates Section 8(axl) of the Act.About the first part of November Supervisor Croweasked applicant for employment,Albert F.Hill, if Hillbelonged to a union.I find this is coercive interrogation ofan employee,as applicants for employment are accordedthe standing of employees under the circumstances,PhelpsDodge Corporationv.N.L.R.B.,313 U.S. 177, 182-186;Ravena Sportswear,142NLRB 1299, 1324,fn.33,reversed on other grounds333 F.2d 1 (C.A.2).SeeN.L.R.B. v. Hearst Publications,Inc.,322 U.S. 111, 130.About late October,1967,SupervisorWilson askedapplicant for employment,Lawrence Ray Foley,whetherFoley would work for Wilson or Johnnie Walls,who was"trying to get a union,"according toWilson.And acouple of weeks later Wilson told Foley that he could nothire Foley"until this union business blows over."Ido notcreditWilson'sdenial.These statements by Wilson arecoercive within the contemplation of Section 8(a)(1) of theAct, and I so find.C. TheRefusal to Hire Albert F. HillOn the record unfolded on this branch of the case I ampersuaded, and find, that Albert F. Hill was deniedemployment because he belonged to the Union and thathis age and inexperience were used as a pretext to refuseto employ him. Accordingly, I find that such refusal tohireHill violates Section 8(a)(3) of the Act. This ultimatefinding is derived from the entire record and the followingsubsidiaryfacts,which I hereby find:1. Initially it may be noted that Respondent adduced noevidence on this phase of the case, so that the GeneralCounsel's evidence remains uncontradicted. Nevertheless,thisdoes not compel me automatically to accept theGeneral Counsel's evidence, for a trier of facts is free toreject or not to credit uncontradicted evidence. However, Iam convinced that the General Counsel's witnesses on thisissue are worthy of belief; and so I credit them.2.Foreman Crowe told employee Denver Durham thatthere would be job openings in the fall; Durham thereuponasked Crowe to hire Hill; and this caused Crowe to askDurham to tell Hill to come to see Crowe., Hill did so.Also, these jobs did materialize, so that Respondent hired24 new employees between November 7, 1967, and April30, 1968. See G.C. Exh. 17. Thus, I find that a job wasavailable for Hill in that period. Further, I find that Hillwas not hired notwithstanding that jobs became available.3.Although Hill was 47 and inexperienced, I find thatCrowe was willing to overlook these possible impediments.This is because I find that Crowe told Hill that he,Crowe, was interested in hiring Hill and would give Hill"a trial at it" even though Crowe knew that Hill was 47and inexperienced. If Hill did not qualify because of ageor experience, it is difficult to comprehend why Crowe didnot forthwith reject Hill's oral request for employment.The reasonable inference is that Crowe chose to ignoreHill's age and experience when he told Hill that he wouldgiveHill "a trial at it" and would summon Hill to workby sending word through employees Denver Durham orCharlie Durham.4.Hill was a member of the Union and Crowe knew ofit.This is because I find that Crowe asked Hill if the JACKSON CHAIR CO., INC.249latter belonged to the Union and the latter replied that hedid.5.Respondent entertained a strong antiunion animusand also committed violations of the Act.Antiunionhostility in itself is not an unfair labor practice, for anemployer may lawfully dislike or oppose unions and hemay lawfully express antiunion sentiments.N.L.R.B. v.Howard Quarries,362 F.2d 236(C.A. 8). But antiunionanimus is a factor which may be evaluated in ascertainingthe true reason why an applicant for employment is nothired?N.L.R.B.v.Georgia Rug Mill,308 F.2d 89, 91(C.A.5);Maphis Chapman Corp.v.N.L.R.B.,368 F.2d298, 304(C.A. 4). Similarly,the commission of unfairlabor practices may be considered on the question of thetrue reason behind a refusal to hire a known unionadherent.6.Section 8(a)(3) of the Act extends its protection topersons likeHillwho are applicants for employment.PhelpsDodge Corporation v. N.L.R.B.,313 U.S. 177,182-183.D. The Refusal to Rehire Lawrence Ray FoleyIt is my firm opinion,and I unhesitantingly find, thatLawrenceRay Foley was denied reemployment byRespondent because of his sympathy for the Union and todiscourage membership in the Union.Upon this aspect ofthe case I credit Foley and do not credit Supervisor ForestWilson to the extent that Wilson'stestimony is notconsonant with Foley's.Icredit Foley for the followingreasons:1.His demeanor on the stand was excellent.Of all the30 witnesses who testified in this case,Foley impressed meas the most truthful,sincere,honest,and not desiring toexaggerate.The fact that he had been in a mental hospitalseveralmonths before this,while material in assessing hiscredibility,does not cause me to revise my opinion of himas a witness.2.Wilson corroborates Foley in many substantialrespects.For example,Wilson admits that he mentionedthe name of Walls and whether Foley would be workingforWalls if hired by Respondent.Thus,Iam convincedthat,in the few instances in which Foley and Wilsondisagree,Foley should be credited.3.Foley withstood a vigorous cross-examination byRespondent'scounsel,some of it(inmy opinion)apparently designed to cause him to utter false statements.For example,although Foley on direct testified that oneof his talks withWilson occurred at the plant ofRespondent inOctober,1967,Respondent'scounselsought to show that Foley was mistaken because Wilsonwas home ill with a heart attack and that Foley shouldrevise his testimony to this extent.An abstract follows(Tr. pp.104-106):Q. Did you also know that Forest Wilson was sick inthe fall of 1967 [with] ...a heart attack?A. Yes, sir.Q. So you knew he was sick?A. Yes, sir.Q.Did you know what period of time he wasconfined and not in the factory? ....A. The last part of October.Q. The last part of October.Mr. Foley,as a matterof fact ForestWilsonwas offand wasn'tatJacksonChair Company at all from the first of October untilDecember..And you know that,don't you?[Emphasis supplied.]A. No sir,no sir.He was working two hours a day.He told me so himself.Q.... When was this?When did he tell you [this]?YetWilson,on direct as a witness for Respondent,categorically stated(tr.p. 192)that he did speak to Foleyat the plant.See, also, tr. p. 195,where the followingappears as part of Wilson's direct:Q. Did you later see him at the factory?A. Yes,sir ... he just asked for a job and I told himthat I wouldn't rehire him yet.4.Foley testified that when he spoke to Wilson at theplantWilson'sdaughter was sitting nearby about 10 feetaway from them.Yet she did not testify either to deny herpresence or, if present,to corroborate her father whoclaimed no union was mentioned.Above I have found that Respondent refused to rehireFoley for discriminatory reasons prohibited by Section8(a)(3) and(1) of the Act.This ultimate finding is basedon the entire record and the following facts,which Ihereby find:1.Although Foley was an applicant for reemployment,I find that the provisions of Section 8(a)(3) and(1) of theAct extend to him and protect him as an employee.PhelpsDodge Corporation v. N.L.R.B.,313U.S. 177,183-187.2.Respondent demonstrated hostility towards theUnion,as disclosed in President Jackson's speeches (G.C.Exhs.5 and 6), his letter of January 25, 1968, (G.C. Exh.7), the wage increase of November17, 1967, (G.C. Exh.6) and the utterances of Supervisors Crowe and Wilson.This,in itself,fails to establish either a discriminatoryintent or the commission of unfair labor practices, butmay be considered in determining the true reasonprompting a discharge, a refusal to hire,or a refusal torehire.3.SupervisorWilson interrogated Foley about hisrelationship toWalls, who was engaging in union activity,and explicitly told Foley that he, Wilson,would not hireFoley "until this union business blows over."Ido notcreditWilson's denial thereof.4.Twenty-four job openings arose during the period ofNovember 7, 1967, to April 30,1968, so that work wasavailable for Foley.See G.C. Exh. 17.5. I do not credit Wilson,as he testified,that he did notwant to hire Foley because of Foley's mental condition.Further,it is significant thatWilson thrice spoke to Foleyabout a job without at any time mentioning Foley'salleged mental condition to Foley.6.Wilson contends that he did not want to hurt Foley'sfeelings,and, therefore,didnotmention his mentalcondition to Foley as the reason for denying himemployment.Even then Wilson could have just said "No"to Foley; insteadWilson encouraged Foley by discussingemployment with him on three different occasions. AndWilson would not have steered Foley on the occasion oftheirthirdtalktoAmericanGreetingCard foremployment,as he did, if Wilson believed Foley wasmentally unstable.Therefore,I findWilson's reason givenat the hearing,i.e.,mental instability,but never disclosedto Foley, is a pretext to disguise or cover up the realreason for not rehiring Foley.And I find that the realreason for not reemploying Foley is discriminatory underSection 8(a)(3) and (1) of the Act.7.Wilson told Foley that Foley would not be hireduntil the"union business"had terminated.I do not credit 2501DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilson'scontrary testimony.And, although of minorimportance,Ialso findthatWilson inquiredof Foleywhether he would be working for Wilson or Johnnie Wallswho,Wilson said,was "trying to get a union."Wilson'sdenial thereof is not credited.These utterancesbyWilsondemonstratethatFoleywas denied employment fordiscriminatory reasons forbidden by Section 8(a)(3) and(1) of the Act,and I so find.8.Respondent committed violations of Section 8(a)(1)of the Act,as above found.VII.THE EFFECTOF THE UNFAIRLABORPRACTICESUPONCOMMERCEThose VI,of the Respondent found to constitute unfairlabor practices,as set forth in section vi, above,occurringinconnectionwith the operations of the Respondentdescribed in section I, above,have a close,intimate, andsubstantial relation to trade,traffic,and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VIII.THE REMEDYAs Respondenthas been found to have engaged incertain unfair labor practices,I shall recommendthat theBoardorder it tocease and desisttherefrom and thatRespondent take specificaffirmativeaction,as set forthbelow,designed to effectuate the policiesof the Act.In view of the findingthatRespondent discriminatedagainstAlbert F.Hill and LawrenceRay Foley in nothiring them,I shall recommend that it be orderedto offerthem immediate employmentand thatRespondent makewhole eachof them forany loss of earningssuffered byeach by reasonof thediscrimination against him. Inmaking them whole,Respondent shall pay to each a sumof money equalto thatwhich each would have earned aswages from the date he should have been hired to the dateof a prope'offer of employment,less his net earningsduring suchperiod.Such backpay, if any,is to be computed on a quarterlybasis in the manner establishedby F. W.WoolworthCompany,90NLRB289,with interest thereon at 6percent computed according to the formula prescribed inIsis Plumbing&HeatingCo.,138 NLRB716. It will alsobe recommendedthatRespondent preserve and makeavailable to the Board or its agents,upon reasonablerequest,all pertinentrecordsand data necessary to aid itinanalyzing and determiningwhatever backpay may bedue.Finally,Ishall recommendthat theBoardorder thatRespondent post appropriate notices, thetext ofwhich isrecitedin the Appendixhereto.Respondent's conduct in my opinion does not depict ageneralhostility to theAct.But cf.JacksonChairCompany, Inc.,110 NLRB 651. It follows,and I find,that anOrderisproperwhichis limited to enjoining theunfair labor practicesfoundand similar or like acts. Sincethe remedyadoptedshould be commensuratewith theviolations found,relief broader in scope is not warranted.Nothing herein shall be construed to require Respondentto abolish or abrogate any benefits heretofore granted toemployees.Uponthe basis of the foregoing findings of fact and theentire record in this case,Imake the following:CONCLUSIONS OF LAW1.TheUnionisa labor organization within themeaning of Section2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2),and is engaged in commerce as defined inSection 2(6) and(7) of the Act.3.By refusing to hireAlbert F.Hill and Lawrence RayFoley in a mannerwhich discriminatesin regard to theirhire,therebydiscouragingmembership in a labororganization,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By engaging in the conduct found in section VI, B,supra,to violatetheAct,Respondent has engaged inunfair labor practices within the meaning of Section8(a)(l) of the Act.5.AllRespondent'sproductionandmaintenanceemployees,excludingofficeclericalemployees,professional employees,guards,and supervisors as definedin the Act,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act.6.On or about November8, 1967,and at all materialtimes thereafter,theUnionrepresented a majority, andhas been the exclusive bargaining representative,of all theemployees in the aforesaid appropriate unit for purposesof collective bargaining within the meaning of Section 9(a)of the Act;and Respondent was on that date,and hasbeen since,legally obligated to recognize and bargain withthe Union as such.7.By refusing to recognize and bargain collectively withtheUnion in regard to the employees in said appropriateunit on and sinceNovember 8, 1967,and by unilaterallychanging wages of employees in said unit on and sinceNovember17, 1967,Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.8.The foregoing unfair labor practices affect commercewithin the purview of Section2(6) and (7) of the Act.9.Respondent has not committed any other unfairlabor practices alleged in the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law,and upon the entire record in this case,I recommend that the Board issue an Order requiring thatRespondent,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in the Union, or anyother labor organization,by refusing to hire applicants foremployment or otherwise discriminating in any manner inrespect to their hire.(b) Promising or granting increases in wages for thepurpose of discouraging interest or membership in theUnion or anyother labor organization.(c)Granting increases in wages of employees in theabove-described appropriate unit without first collectivelybargaining thereon with the Union as long as said Unionretains its status asmajority representative of saidemployees.(d)Coercively interrogating employees and applicantsfor employment regarding, or threaten reprisals becauseof, their union sympathies or membership.(e)Refusing to recognize and bargain with the Union JACKSON CHAIR CO., INC.251as the exclusive bargaining representative of all theemployees in the above-mentioned appropriate unit.(f)Inany similar or like manner interfering with,restraining,or coercing employees in the exercise of rightsvouchsafed to them by Section 7. '2.Take thefollowing affirmative action designed toeffectuate the policies of the Act:(a)Offer AlbertF.Hill and LawrenceRay Foley eachimmediate employment,and make each whole for any lossof pay he may have suffered by reason of the refusal tohire him, with interest thereon at the rate of 6 percent.(b) Notify said Albert F.Hill and LawrenceRay Foley,ifpresentlyserving in theArmed Forces of the UnitedStates,each of his right to be hired upon application inaccordancewith the Selective ServiceAct and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserveand,upon reasonable request,makeavailable to the Board or its agents,for examination andcopying,allpayroll records and reports and all otherrecords necessary to ascertain the amount of backpay dueunder the terms of this Recommended Order.(d) Upon request,recognize and bargain with the Unionas the exclusive representative of all employees in theaforesaid appropriate unit and,ifan understanding isreached,embody such an understanding in a written,signed agreement.(e) Post at its plant at Danville,Kentucky, copies of theattachednoticemarked "Appendix."' Copies of saidnotice,on forms provided by the Regional Director forRegion 9,afterbeing signed by a duly authorizedrepresentativeofRespondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,includingallplaceswhere notices to employees arecustomarily displayed.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(f)Notify theRegionalDirector forRegion 9, inwriting within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violationsof the Act notspecifically foundherein.'In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner."In the further event that theBoard'sOrder is enforced by a decree of a United States Court ofAppeals,thewords"aDecree of the United States Court of AppealsEnforcing an Order shall be substituted for the words"a Decision andOrder."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTrefuse to bargain collectively withUpholsterers'InternationalUnion of NorthAmerica,AFL-CIO,astheexclusiverepresentativeof theemployees in the bargaining unit described below.WE WILL NOTdiscouragemembership in saidUpholsterers'Union,or any other labor organization,by refusing to hire applicants for employment orotherwise discriminating in any manner in respect totheir hire.WE WILLNOT promise or grant increases in wages toemployees for the purpose of discouraging interest ormembership in said Upholsterers'Union or any otherlabor organization.WE WILL NOTgrant increases in wages to employeesin the bargaining unit described below without firstcollectively bargaining thereon with said Upholsterers'Union as long as said union represents a majority ofsaid employees.WE WILL NOT coercively interrogate employees andapplicants for employment regarding,or threaten themwith reprisals because of,their union sympathies orunion membership.WE WILL NOTin any similar or like manner interferewith,restrain,or coerce,our employees in the exerciseof rights guaranteed to them by Section 7of the Act.WE WILL offer to AlbertF.Hill and Lawrence RayFoley each immediate employment.We will also pay toeach of them whatever loss of wages he may havesuffered as a resµlt of our refusal to hire him, withinterestat 6 percentper annum.WE WILL upon request,bargain collectively with saidUpholsterers'Unionastheexclusivebargainingrepresentative of all employees in the bargaining unitdescribed below with respect to rates of pay,wages,hoursofemployment,andotherconditionsofemployment,and, if an understanding is reached,embody such understanding in a written,signedagreement.The bargaining unit is:Allourproductionandmaintenance employees,excludingofficeclericalemployees,professionalemployees, guards,and supervisors as defined in theAct.Allour employees are free to become,remain, orrefrain from becoming or remaining,members of saidUpholsterers'Union or any other labor organization.DatedByJACKSONCHAIR CO., INC.(Employer)(Representative)(Title)Note:Notifytheabove-mentionedemployees ifpresently serving in the Armed Forces of the UnitedStates of their right to be hired upon application inaccordancewith the Selective ServiceAct and theUniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, Room 2407,FederalOfficeBuilding,550Main Street, Cincinnati,Ohio 45202, Tel. No. 513-684-3686.